Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 19, 2018

The Court of Appeals hereby passes the following order:

A18A0998. THE STATE v. RODERICK LATERRANCE JONES.

      The Appellant's Motion To Withdraw Appeal By The District Attorney, filed
in the above-styled case, is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/19/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.